Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10, 12-17 and 19-25 ae presented.
Claims 15,  17 and 21 were cancelled.
Claims 1, 3-6, 10, 12-16, 19 and 20 were amended.
Claims 26-28 are new.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 3-6, 8, 10, 12-14, 16, 19, 20, 22-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumais et al. (US Publication No. 2008/0005068) in view of Maycotte et al. (US 2018/0034824 – IDS)  further in view of Grant et al. (US Publication No. 2019/0370401).

With respect to claim 1, Dumais discloses a computer implemented method, comprising:
receiving a set of search results from a search engine that have been determined to be relevant to a search query associated with a user ([0040], disclosing a search query that produces search results, which can be ranked, ordered or filtered according to a user context);
extracting a feature value from an entry in an Internet of Things (IoT) entity index based upon the query (Fig. 5 – with respect to figure 5 examiner would like to take a note that any component displayed in the figure are traversable from any direction, starting from “DISPLAY COMPONENT” 506, to “CONTEXT DETERMINATION COMPONENT” 402, this to examiner means that IoT features can be extracted or obtained based on a search query request, as well as a reformulation of ranking), the IoT entity index comprises entries that include data pertaining to devices associated with the user ([0042], disclosing the ability to establish a user context based on features from devices and sensors, including: cameras, audio detectors, GPS, cell phones, medical devices, PDA, etc., i.e. according to applicant’s specification an IoT device is a device that a user owns and interacts with and can communicate via a network Applicant’s Specification [0019]);
assigning a first result in the set of ranked search results to a first region of a search result page based upon the first search result being a first type of search result  ([0044], disclosing the search query can be executed not taking into account the user context, and then reordered in accordance with the user context, i.e. there is an initial position which can then be reordered based on context (type of search results) and see [0045],[0053], [0058], disclosing the ability to filter and reorder search results, i.e. assigning a first result in the set of ranked search results) wherein a position of the first search result within the first region is based upon:
	a rank of the first search result in the set of ranked search results; a query; and the feature value extracted from the entry in the IoT entity index based upon the query (Fig. 5 – with respect to figure 5 examiner would like to take a note that any component displayed in the figure are traversable from any direction, starting from “DISPLAY COMPONENT” 506, to “CONTEXT DETERMINATION COMPONENT” 402, this to examiner means that IoT features can be extracted or obtained based on a search query request, as well as a reformulation of ranking); and
causing display of the search results page to the user ([0044], disclosing results can be tailored based on user context, for example results can be tailored to restaurants located in a particular part of Seattle).
Dumaius does not explicitly teach or disclose, 
…the entry indicated as being associated with a category of entity in the IoT entity index, the feature value extracted based upon the category of entity in the IoT entity index, the feature value extracted based upon the category; and
assigning a second search result in the set of ranked search results to a second region of the search results page based upon the second search result being a second type of search result.
However, Maycotte teaches, the entry indicated as being associated with a category of entity in the IoT entity index, the feature value extracted based upon the category of entity in the IoT entity index, the feature value extracted based upon the category ([0064], [0109], Fig 3 and 5, Claim 11 - teaches a bitmap index based on IoT device, containing categories for bit strings from IoT devices); and
Grant teaches, assigning a second search result in the set of ranked search results to a second region of the search results page based upon the second search result being a second type of search result ([0045]-[0046], disclosing the ability to take IoT search results and reordering them by ease of incorporation in order to filter out non-useful items, i.e. items at the top of the list are classified as easy to incorporate and at the bottom are not easy to incorporate.
It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the classification schemes of Dumais to create a index schema as taught by Maycotte, allowing for association of IoT devices to their properties, as well as, extract ease of operability features from Grant, to allow search results to be classified based on their ease of incorporation. The suggestion/motivation to combine is to provide only the most relevant search results to the user.

With respect to claim 3, the combination of Dumais, Maycotte and Grant discloses method of claim 1, wherein assigning the first search result to the position within the first region based upon output of a trained machine learning model ([0059], disclosing context can be inferred utilizing artificial intelligence and/or machine learning, i.e. positions are determined based on context which is determined utilizing machine learning, Dumais), wherein the trained machine learning model is trained using features associated with  IoT devices ([0059], disclosing context can be inferred utilizing artificial intelligence and/or machine learning, i.e. positions are determined based on context which is determined utilizing machine learning, and see [0064]-[0067], further explaining machine learning, Dumais).

With respect to claim 4, the combination of Dumais, Maycotte and Grant discloses method of claim 1 the feature values comprises a value pertaining to at least one of:
one or more properties associated with an loT device associated with the user; one or more attributes associated with the loT device; or data collected from the IoT device ([0042], disclosing contextual information can be obtained from user devices, i.e. information collected from IoT devices, Dumais).

	With respect to claim 5, the combination of Dumais, Maycotte and Grant discloses the method of claim 1 further comprising:
determining, based upon the feature value extracted from the IoT entity index, that the first type and that a second search result is of the second type (Paragraph [0109] – bitmap index includes type of items, identifying categories of bit strings, Maycotts).

 With respect to claim 6, the combination of Dumais, Maycotte and Grant disclose the method of claim 5 wherein the determining that the first search result is of the first type is based upon output of a trained machine learning model is trained using features associated with IoT devices (see Dumais, [0064]-[0069], disclosing machine learning techniques including feature selection technique, and see Grant, [0030]-[0031], disclosing the ability to extract features related to IoT devices, wherein the search results can be of first or second type or both).


With respect to claim 8, the combination of Dumais, Maycotte and Grant disclose, the method of claim1, further comprising:
assigning a positioning score to a third result in the set of ranked search results ([0044], disclosing the search query can be executed not taking into account the user context, and then reordered in accordance with the user context, i.e. there is an initial position which can then be reordered based on context and see [0045],[0053],[0058], disclosing the ability to filter and reorder search results, i.e. creating subsets, based on context, Dumais), based upon: a rank of the third search result in the set of ranked search results; the query; (Paragraph 57 – receiving results (its well-known and general practice that a displayed list of search results are ranked, prior to reordering the results based on context, which would incorporated the query, Dumais); the feature value extracted from the entry in the IoT entity index (Fig. 5 – with respect to figure 5 examiner would like to take a note that any component displayed in the figure are traversable from any direction, starting from “DISPLAY COMPONENT” 506, to “CONTEXT DETERMINATION COMPONENT” 402, this to examiner means that IoT features can be extracted or obtained based on a search query request, as well as a reformulation of ranking, Dumais); and
assigning a location on a search results page to third result in the set of ranked search results comprises  ([0044], disclosing the search query can be executed not taking into account the user context, and then reordered in accordance with the user context, i.e. there is an initial position which can then be reordered based on context and see [0045],[0053], [0058], disclosing the ability to filter and reorder search results, i.e. creating subsets, based on context, Dumais), wherein assigning the location to the third search result comprising: 
when the score associated with the third result is lower than a first threshold, failing to assign a location on the search result page to the third result ([0046], disclosing filtering and removing search results that are below a ease of operability score, Grant); when the score associated with the third result is between the first threshold and a second threshold, locating the result at a bottom of the search result page (Fig 8-9 and [0046], disclosing the ability to rank or order results based on a score, i.e. the lowest ranked result that is not dropped would be between a first and second threshold and would be placed at the bottom of the page, Grant); when the score associated with the third result is between the second threshold and a third threshold, locating the result in a middle of the search result page (Fig 8-9 and [0046], disclosing the ability to rank or order results based on a score, i.e. a result that is ranked higher than the lowest ranked result but lower than the highest rank would be in the middle, Grant); and when the score associated with the result is above the third threshold, locating the result at a top of the page (Fig 8-9 and [0046], disclosing the ability to rank or order results based on a score, i.e. the highest ranked result would be at the top, Grant). 
Dumais and Grant are analogous art because they are in the same field of endeavor, contextual searching. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the classification schemes of Dumais to extract ease of operability features from Grant, to allow search results to be classified based on their ease of incorporation. The suggestion/motivation to combine is to provide only the most relevant search results to the user. 

Claims 10, 12, 13 and 14 correspond in scope to claims 1, 3, 4 and 5 are similarly rejected. 

With respect to claim 16, the combination of Dumais, Maycotte and Grant disclose the system of claim 15 wherein the feature value is based upon at least one of:
one or more properties associated with the IoT device; one or more attributes associated with the IoT device; and data collected from the IoT device ([0030]-[0031], disclosing the ability to extract features related to IoT devices and see Dumais, [0064]-[0069], disclosing machine learning techniques including feature selection technique).

Claim 19 corresponds in scope of the combination of claims 1 hence rejected similarly.

With respect to claim 20, the combination of Dumais, Maycotte and Grant discloses the medium of claim 19 wherein the features associated with each IoT device comprises at least one of:
one or more properties associated with the IoT device; one or more attributes associated with the IoT device; and data collected from the IoT device (Dumais, [0042], disclosing contextual information can be obtained from user devices, i.e. information collected from IoT devices).

All the limitation of claim 1 are taught above.
With respect to claims 22-25 the combination of Dumais, Maycotte and Grant teach:
(claim 22), current status of device (claim 23), model of IoT device (claim 24), and a type of an IoT device (claim 25) associated with the user.
	Grant teaches, in Paragraph 31, utilizing computer readable information associated with the user’s objective, which includes, without limitations, a type of IoT device, a function of the IoT device (i.e. current status of an IoT device).  Grant does not explicitly state, Brand and Model of the IoT device, however, Grant teaches that the user is searching utilizing IoT device-specific sources of information, and further teaches that the information in compared with keywords, texts, insights, or other computer readable information associated with the user’s objective, (e.g. a type of IoT device, a function of the IoT device, a location of the IoT device, etc.).
Accordingly, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Grant’s teaching to further include Brand and Model of IoT device that the user is associated with respect to search query, this would have yielded predictable results such as, to provide only the most relevant search results to the user. y, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

With respect to Claim 26, the combination of Dumais, Maycotte and Grant teach, the computer implemented method of claim 1, wherein the category of entity in the IoT entity index is a type of IoT device, the feature value extracted from the IoT entity index based upon the type of IoT device being identified as being relevant to the query (Paragraphs 28 and 31 - the user is searching utilizing IoT device-specific sources of information, and further teaches that the information in compared with keywords, texts, insights, or other computer readable information associated with the user’s objective, (e.g. a type of IoT device, a function of the IoT device, a location of the IoT device, etc., Grant, Fig 5 – the bitmap indexing for IoT devices, Maycotte).

With respect to claim 27, the combination of Dumais, Maycotte and Grant teach,  The system of claim 10, the acts further comprising: 
assigning a position score to the first search result based upon output of a trained machine learning model that accepts a feature vector as input, wherein the position of the first search result within the first region is based upon the positioning score, wherein the feature vector comprises: the rank of the first search result in the set of ranked search results; the query; and the feature value extracted from the entry in the IoT entity index (Paragraph 63-65 and 69 – teaches input vector incorporating query and features form IoT devices, to determine a ranking of search results, Dumais)



Claim  28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumais et al. (US Publication No. 2008/0005068) in view of Maycotte et al. (US 2018/0034824 – IDS)  further in view of Grant et al. (US Publication No. 2019/0370401) and further in view of Loomans et al. (US 20170206250)

All the limitations of claim 10 are taught above.
(Paragraph [0044], disclosing results can be tailored based on user context, for example results can be tailored to restaurants located in a particular part of Seattle, Dumais).
The combination of Dumais, Maycotte and Grant, do not teach or disclose, wherein the second type of results is one of video results, audio results, image results or task pane results.
However, Loomans teaches, wherein the second type of results is one of video results, audio results, image results or task pane results (paragraphs 4, 29,59 – different types of search results page, based query types).
It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the teaching of the combination of Dumais, Maycotte and Grant to create a search result page wherein the page presents different types of search results as taught by Loomans. It would be obvious to combine Loomans with the other prior arts because Loomans is in the same field of endeavor of searching and displaying search results.  By allowing Loomans to combine with the prior arts would allow Dumais to display search results not only by ranking them in view of context but by also based on inference of different types of queries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRESH SINGH/Primary Examiner, Art Unit 2159